Case 2:21-mj-30252-DUTY ECF NQugaPagedinetn collec 05/27/21, Rael 13) 226-9100
Special Agent: Christopher Kiah Telephone: (216) 522-7434

UNITED STATES DISTRICT COURT

for the
Eastern District of Michigan

AO 91 (Rev. 11/11) Criminal Complaint

United States of America

 

Vv.
. . Case: 2:21—mj—30252
Jason Michael Bonin Assigned To : Unassigned
Date: 5/27/2021
CMP USA V SEALED (kem)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of May 18, 2021 in the county of Macomb in the
Eastern District of Michigan , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. 875(c) Transmit Interstate/foreign commerce communication threat to injure

This criminal complaint is based on these facts:

Continued on the attached sheet.

 

Complainant's signature

Special Agent Christopher Kiah - DHS/FPS

Printed name and title

 

 

Sworn to before me and signed in my presence
and/or by reliable electronic means. ce
May 27, 2021
Date: Judge’s signature

City and state: _Detroit, Michigan Honorable Curtis Ivy, Jr. U.S. Magistrate Judge
Printed name and title
Case 2:21-mj-30252-DUTY ECF No. 1, PagelD.2 Filed 05/27/21 Page 2 of 9

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

I, Christopher Kiah, being first duly sworn, depose and state as follows:

I. INTRODUCTION

1. Iam a Special Agent with the Department of Homeland
Security, Federal Protective Service (“DHS/FPS”) and have been since
January of 2016. I work in the Investigations Branch in Cleveland,
Ohio. I hold a Bachelor of Science Degree with a major in Criminal
Justice from Park University. I am a graduate of the Criminal
Investigator Training Program and the Federal Protective Service
Special Agent Basic Training Program at the Federal Law Enforcement
Training Center in Glynco, Georgia. Previously, I worked as an
Inspector for DHS/FPS and a Criminal Investigator for the United
States Marine Corps Criminal Investigation Division.

2. Asa DHS/FPS Special Agent, I conduct investigations
related to the protection of federal property, persons on such property,
and federal employees. I frequently investigate violations of federal law,
including threats made in violation of the United States Code.

3. [base this affidavit on my personal investigation and
information provided by other sources, including other law enforcement

officers.
Case 2:21-mj-30252-DUTY ECF No. 1, PagelD.3 Filed 05/27/21 Page 3 of 9

4. The information set forth in this Affidavit is for the limited
purpose of establishing probable cause and does not include all of the
information known to law enforcement related to this investigation.

5. There is probable cause to believe that on May 18, 2021,
Jason Bonin made a series of calls to the Social Security Administration
(“SSA”), during which he transmitted a threat to injure the person of
another, in violation of Title 18, United States Code, Section 875(c).

II. SUMMARY OF THE INVESTIGATION

6. On May 18, 2021, at approximately 1:40 p.m., Bonin
telephonically contacted the SSA office located at 15250 E. 12. Mile Rd.,
Roseville, MI, in the Eastern District of Michigan, using the cellular
telephone number 586-773-2782. The call was answered by an SSA
employee, hereinafter referred to as “J.A.” During the call, J.A.
requested Bonin provide identifying information consisting of his name,
social security number, date of birth, and his mother’s maiden name.
Bonin became irate after J.A. asked for his mother’s maiden name;
however, he provided satisfactory answers for the other identifying
questions prior to becoming irate. Bonin repeatedly said ‘Don’t waste

my time” while screaming before J.A. disconnected the call.
Case 2:21-mj-30252-DUTY ECF No. 1, PagelD.4 Filed 05/27/21 Page 4 of 9

7. On May 18, 2021, at approximately 1:49 p.m., Bonin again
telephonically contacted the Roseville SSA office, using the telephone
number 586-773-2782. The call was answered by an SSA employee,
identified as Victim One (V-1). Bonin started the call by telling V-1 he
was going to bring his “Colt 45” up to the office, to which V-1 responded
“Sir, please don’t bring that to the office, we cannot drink on the job.”
After a notable pause in the conversation, Bonin replied “T’ll bring it
down and you will get yours. Any funny come back to that?” Bonin
ended the call by saying “Don’t waste my time”, after repeated attempts
by V-1 to identify Bonin. V-1 later told me that he believed Bonin was
not joking but rather was intent on coming to the Roseville SSA office
with his “Colt 45,” which he understood to be a reference to a handgun.

8. On May 18, 2021, at approximately 2:00 p.m., Bonin again
telephonically contacted the Roseville SSA office, using the telephone
number 586-773-2782. The call was answered by an SSA employee,
hereinafter referred to as “T.S.” During the call, Bonin was screaming
and irate, requesting to speak with a supervisor. T.S. disconnected the

call.
Case 2:21-mj-30252-DUTY ECF No. 1, PagelD.5 Filed 05/27/21 Page 5of9

9. On May 18, 2021, at approximately 2:04 p.m., Bonin again
telephonically contacted the Roseville SSA office, using the telephone
number 586-773-2782. The call was answered by V-1, at which time
Bonin said “Oh, you again.” During the call, Bonin continued to say “do
you want me to come down there and make sure you get yours” and
“Don’t waste my time,” before disconnecting the call. V-1 stated he
recognized the caller as the same person he previously spoke with
earlier in the day.

10. On May 18, 2021, at approximately 2:20 p.m., Bonin
telephonically contacted the Roseville SSA, using the telephone number
586-773-2782. The call was answered by an SSA employee, hereinafter
referred to as Victim Two (V-2). During the call, Bonin told V-2 he
didn’t want to speak with her and requested management. Bonin
refused to verbally identify himself and repeatedly telling V-2, “they
[referencing SSA staff] would be really sorry when he shows up to the
office.” Bonin also said, when advised that the office was not open to the
public, that he was going to “ride” up to the office and when he arrived,

they (SSA staff) “would all be really sorry.”
Case 2:21-mj-30252-DUTY ECF No. 1, PagelD.6 Filed 05/27/21 Page 6 of 9

11. On May 25, 2021, I conducted a search of various law
enforcement databases and learned telephone number 586-773-2782
was registered to “Diana Srock” of 28820 Garfield St., Roseville, MI.

12. On May 26, 2021, I reviewed SSA telephone records and
verified the calls originated from the telephone number 586-773-2782,
and were placed to various extensions at the Roseville SSA office over a
forty-minute timeframe. Further, the call records combined with
witness statements reveal Bonin had custody of the phone and used the
phone to contact the Roseville SSA to speak with J.A. on May 18, 2021,
at approximately 1:40 p.m. During that call, Bonin identified himself by
answering some of the identifying questions posed by J.A. The second
call to the Roseville SSA was made by Bonin only nine minutes after
the origination of the first call.

13. On May 26, 2021, I interviewed an SSA employee,
hereinafter referred to as “K.B.”, who stated on May 18, 2021, she
searched the phone number using open-source methods “Google.com”,
and learned it was registered to Diana Srock. K.B. searched SSA

computer systems and learned “Diana Srock” and phone number “586-
Case 2:21-mj-30252-DUTY ECF No. 1, PagelD.7 Filed 05/27/21 Page 7 of 9

773-2782” was listed as an alternate point of contact on Bonin’s SSA
disability paperwork, which was filed with the agency.

14. On May 26, 2021, I interviewed an SSA supervisor,
hereinafter referred to as “A.S.”, who stated on May 18, 2021, after
learning of the threatening calls made to her staff and at the time of the
call, A.S. queried SSA telephone records and open-source mediums
“Google.com”, and learned the telephone number matched those listed
in Bonin’s SSA record. A.S. called the number twice, and a caller
connected quickly, before hanging up. A.S. later attempted to call the
number a third time and was connected with young man. A.S.
confronted the young man about the threatening phone calls and the
young man denied making the calls, and said he would not talk that
way in his “grandma’s house.”

15. On May 26, 2021, I interviewed J.A., and learned on May 19,
2021, J.A. received a call from Bonin, who provided correct answers to
all identifying questions posed by J.A., and she recognized the caller as
the same caller from May 18, 2021, by his name. SSA call records later
revealed the May 19, 2021 call also originated from 586-773-2782.

During this May 19 call, Bonin advised that he was calling to inquire
Case 2:21-mj-30252-DUTY ECF No. 1, PagelD.8 Filed 05/27/21 Page 8 of 9

about backpay that he was owed by SSA and was told that a check had
been processed the day before. He did not communicate threats during
this call but was upset when he learned the amount of his backpay,
claiming he was owed more.

16. During the various interviews of SSA employees on May 26,
2021, many employees described the caller’s voice as “younger” and
“male.” Further, my investigation thus far has revealed various SSA
records show a direct connection between “Diana Srock”, the phone
number “586-773-2782,” and Bonin. Additionally, as part of Bonin’s
disability claim, Diana Srock completed paperwork wherein she
indicated her relationship to Bonin as his grandmother.

17. Technical staff with the SSA have confirmed that calls made
to the Roseville SSA office are routed through Kansas City, Missouri,
meaning there is probable cause to believe the communications
described herein were transmitted interstate. See United States v.
Houston, 683 F. App’x 434, 489-440 (6th Cir. 2017).

18. Asa matter of record and through various sources of

information, I learned Bonin has a violent criminal history involving
Case 2:21-mj-30252-DUTY ECF No. 1, PagelD.9 Filed 05/27/21 Page 9 of 9

assaultive behavior and is currently on probation in the State of

Michigan for crimes involving assaultive behavior.

III. CONCLUSION

19. Probable cause exists that on or about May 18, 2021, Jason
Bonin transmitted in interstate commerce communications to V-1 and
V-2 that contained a threat to injure V-1, V-2, and other SSA

employees, in violation of Title 18, United States Code, Section 875(c).

Respectfully submitted,

 

Christopher Kiah
Special Agent, DHS/FPS

Sworn to before me and signed in my
presence and/or by reliable electronic means.

of

Hon. Curtis Ivy, Jr.
United States Magistrate Judge

 

May 27, 2021
